In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated January 13, 1997, which granted the defendant’s motion to dismiss the action based upon the plaintiff’s failure to comply with an order of the same court dated November 27, 1995, which conditionally restored the matter to the Trial Calendar.
Ordered that the order is affirmed, with costs.
The court properly dismissed the action as the plaintiff failed to comply with all the conditions of the November 27, 1995, order which conditionally restored this matter to the Trial Calendar. Since those conditions were not complied with, we find that the matter was properly dismissed under CPLR 3404.
The plaintiff’s remaining contentions are academic.
Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.